--------------------------------------------------------------------------------

Exhibit 10.1
 
ROOMLINX, INC.
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is made as of August 18,
2010 by and among RoomLinX, Inc., a Nevada corporation (the “Company”), and the
investors signatory hereto.
 
In consideration of the mutual covenants and agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:
 
1.             Purchase and Sale of Securities.
 
1.1           Common Stock Sale and Issuance.  Subject to the terms and
conditions of this Agreement and in reliance on the representations and
warranties set forth or referred to herein, the Company hereby agrees to sell
and issue to each investor signatory hereto (collectively the “Investors” and
each, individually, an “Investor”), and each Investor hereby severally agrees to
purchase from the Company, the number of shares of Common Stock of the Company,
par value $.001 per share (“Common Stock”), set forth on the signature pages
hereto at a purchase price of $4.00 per share of Common Stock.  (the “Purchase
Price”).  The aggregate number of shares of Common Stock being sold to all
Investors hereunder (the “Securities”) is 187,500 shares and the aggregate
Purchase Price for such Securities is $750,000.
 
1.2           Closing.  The closing of the purchase, sale and issuance of the
Securities hereunder shall take place at the offices of Westerman Ball Ederer
Miller & Sharfstein, LLP (“WBEMS”), 170 1201 RXR Plaza, Uniondale, NY 11556,
simultaneous with the execution hereof (the “Closing”).  At the Closing, the
Company shall deliver to the Investors duly executed stock certificates
representing the Securities being purchased pursuant to Section 1.1 hereof,
against delivery by the Investors to the Company of the Purchase Price for such
Securities by wire transfer to the Company’s account or by such other method
agreed to between the Investors and the Company and a legal opinion, issued by
counsel to the Company, in a form reasonably acceptable to the Investors, the
cost and expense of which shall be borne by the Investors up to $2,000.
 
1.3           Defined Terms Used in this Agreement.  In addition to the terms
defined elsewhere in this Agreement, the following terms used in this Agreement
shall be construed to have the meanings set forth below.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Registration
Rights Agreement, (ii) a material and adverse effect on the results of
operations, assets, properties, business or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, or (iii) a material and
adverse impairment to the Company’s ability to perform on a timely basis its
obligations under this Agreement or the Registration Rights Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means any “subsidiary,” as defined in Rule 1-02(x) of the
Regulation S-X promulgated by the Securities and Exchange Commission (the
“Commission”) under the Securities Exchange Act of 1934, as amended, of the
Company.
 
2.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Investors that:
 
2.1           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as presently conducted or proposed to be conducted and to
own or lease the properties and assets it now owns or holds under lease.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure so to qualify would have a Material Adverse
Effect.
 
2.2           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of:
 
(a)           5,000,000 shares of preferred stock, par value $.20 per share
(“Preferred Stock”), of which 720,000 shares have been designated as Series A
Preferred Stock, all of which are issued and outstanding, 2,000,000 shares have
been designated Series B Preferred Stock, none of which are issued and
outstanding, and 1,400 shares have been designated Series C Preferred Stock,
none of which are issued and outstanding, in each case immediately prior to the
execution hereof.  All of the outstanding shares of Preferred Stock have been
duly authorized, are fully paid and nonassessable.
 
(b)           200,000,000 shares of Common Stock, of which 4,255,851 shares are
issued and outstanding.  All of the outstanding shares of Common Stock have been
duly authorized, are fully paid and nonassessable.
 
2.3           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution, delivery and performance of the
Transaction Documents (as defined below) and the authorization, issuance and
delivery of the Securities has been taken, and no further consent or
authorization is required by the Company, its board of directors or its
stockholders.  The Transaction Documents, when executed and delivered by the
Company and assuming due execution and delivery by the Investors, shall
constitute a valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4           Valid Issuance of Securities.  The Securities, when issued, sold
and delivered in accordance with the terms hereof for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable
and free and clear of all liens, encumbrances and restrictions on transfer,
other than restrictions on transfer under applicable state and federal
securities laws or those created by the Investors.  The Securities will be
issued in compliance with all applicable United States federal and state
securities laws and regulations and rules of the OTB Bulletin Board.  Neither
the stockholders of the Company, nor any other person or entity have any
preemptive rights or rights of first refusal with respect to the Securities or
other rights to purchase or receive any of the Securities or any other
securities or assets of the Company.
 
2.5           No Conflicts.  The execution, delivery and performance of this
Agreement and the Registration Rights Agreement (collectively, the “Transaction
Documents”) by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) violate, conflict with, or constitute a breach or default (or an event
that with notice or lapse of time or both would become a breach or default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other agreement or understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), as would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.
 
2.6           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Registration Rights
Agreement, (ii) filings required by state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filings required in accordance with Section 4.15
and (v) those that have been made or obtained prior to the date of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
2.7           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof (the foregoing
materials together with all other reports filed by the Company with the
Commission since January 1, 2009 being collectively referred to herein as the
“SEC Reports” and, together with the Schedules to this Agreement (if any), the
“Disclosure Materials”).  The Company is current with its filing obligations
under the Exchange Act and all SEC Reports have been filed on a timely basis or
the Company has received a valid extension of such time of filing and has filed
any such SEC Reports prior to the expiration of any such extension.  As of their
respective dates, the SEC Reports filed by the Company with the Commission
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports filed by the Company with the
Commission, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared from the books and records of the Company in accordance with
United States Generally Accepted Accounting Principles (“GAAP”) applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Except
as set forth in the SEC Reports and for liabilities or obligations incurred in
the ordinary course of business since June 30, 2010, neither the Company nor any
of its Subsidiaries has any material liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required by GAAP to be set
forth on a consolidated balance sheet of the Company or in the notes
thereto.  The disclosure contained in Item 9A(b) (Management’s Report on
Internal Control over Financial Reporting) set forth in the Company’s most
recent Annual Report on Form 10-K is true and correct in all material respects.
 
2.8           Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as set forth in the SEC
Reports, (i) the Company has not altered its method of accounting or the
identity of its auditors, (ii) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (iii) the Company has not issued any equity securities.  The Company
does not have pending before the Commission any request for confidential
treatment of information.
 
2.9           Litigation.  There is no action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor any director or officer thereof (in his or her capacity as such), is or has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary
duty.  There has not been, and to the knowledge of the Company, there is not
pending any investigation by the Commission involving the Company or any current
or former director or officer of the Company (in his or her capacity as such).
 
 
4

--------------------------------------------------------------------------------

 
 
2.10           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
2.11           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such permits.
 
2.12           Patents and Trademarks.  The Company and the Subsidiaries have,
or have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any person.  To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another person of any of the Intellectual Property
Rights.
 
2.13           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged.  The Company has no reason to believe
that it will not be able to renew its and the Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business on terms
consistent with market for the Company’s and such Subsidiaries’ respective lines
of business.  Schedule 2.13 lists and describes all insurance policies
maintained by the Company.
 
2.14           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
 
5

--------------------------------------------------------------------------------

 
 
2.15           Certain Registration Matters.  Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investors under the Transaction
Documents.  Except as set forth on Schedule 2.15 or as disclosed in the SEC
Reports, the Company has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority that
have not been satisfied.
 
2.16           Investment Company.  The Company is not, and is not an affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
2.17           Application of Takeover Protections.  The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and the Investors’
ownership of the Securities.
 
2.18           Certain Fees.  No brokerage or finder’s fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other person
with respect to the transactions contemplated by this Agreement.  The Investors
shall have no obligation with respect to any fees or with respect to any claims
(other than such fees or commissions owed by an Investor pursuant to written
agreements executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other persons for fees
of a type contemplated in this Section 2.18 that may be due in connection with
the transactions contemplated by this Agreement.
 
2.19           General Solicitation.  The Company has not offered or sold the
Securities by means of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
2.20           Foreign Corrupt Practices Act.  Neither the Company nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has, directly or indirectly, (i) used any funds, or will use any
proceeds from the sale of the Securities, for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on the Company’s
behalf of which the Company is aware) or any members of their respective
management which is in violation of any legal requirement, or (iv) has violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
3.             Representations and Warranties of the Investors.  Each Investor,
severally and not jointly, hereby represents and warrants to the Company that:
 
3.1           Authorization.  Such Investor has full power and authority to
enter into and perform its obligations under the Transaction Documents.  The
Transaction Documents, when executed and delivered by such Investor, will
constitute a valid and legally binding obligation of such Investor, enforceable
against such Investor in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.
 
3.2           Disclosure of Information.  Such Investor has had an opportunity
to discuss the Company’s business, management, financial affairs and the terms
and conditions of the offering of the Securities with the Company’s management
and has had an opportunity to review the Company’s facilities and has had all
questions related thereto answered to the full satisfaction of the
Investor.  Such Investor understands that such discussions and any written
information delivered by the Company to such Investor were intended to describe
the aspects of the Company’s business which such Investor believes to be
material.  Such Investor understands that no person other than the Company has
been authorized to make any representation and if made, such representation may
not be relied on.  The Company has not, however, rendered any investment advice
to the Investor with respect to the suitability of the purchase of any of the
Securities or an investment in the Company.
 
3.3           Restricted Securities.  Such Investor understands that the
Securities have not been, and will not be, registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Investor’s representations as
expressed herein.  Such Investor understands that the Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, such Investor must hold the Securities indefinitely
unless they are registered with the Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  Such Investor acknowledges that the Company has no
obligation to register or qualify the Securities for resale except as
contemplated by Section 4.2 hereof.  Such Investor further acknowledges that if
an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of such Investor’s control, and, other
than the Company’s obligation to timely file periodic reports in accordance with
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which the
Company is under no obligation and may not be able to satisfy.  Subject to the
foregoing, nothing contained herein shall be deemed a representation or warranty
by the Investor to hold the Securities for any period of time.
 
3.4           No Need for Liquidity.  Such Investor has no need for liquidity in
connection with its purchase of the Securities.  Such Investor has the ability
to bear the economic risks of its purchase of the Securities for an indefinite
period to time.
 
 
7

--------------------------------------------------------------------------------

 
 
3.5           Legends.  Such Investor understands that the Securities and any
securities issued in respect of or exchange for the Securities, may bear one or
all of the following legends:
 
(a)            “THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.”
 
(b)           Any legend required by the securities laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.
 
3.6           Accredited Investor.  Such Investor is an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act (an
“Accredited Investor”) and either (i) was not organized for the specific purpose
of acquiring the Securities or (ii) each of its equity owners, members or
partners, as the case may be, is an Accredited Investor.
 
3.7           Brokers; No General Solicitation.  No finder or broker was or is
engaged by such Investor in connection with the entering into of this Agreement
by the Company and the Investors.  Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
4.             Miscellaneous.
 
4.1           Indemnification of Investor.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Investor and their respective directors, officers, shareholders,
partners, employees, affiliates and agents (each, an “Investor Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any such Investor Party may suffer
or incur as a result of or relating to any material misrepresentation, breach or
inaccuracy of any representation, warranty, covenant or agreement made by the
Company in any Transaction Document.  In addition to the indemnity contained
herein, the Company will reimburse each Investor Party for its reasonable legal
and other expenses (including the cost of any investigation, preparation and
travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.  Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 4.1
shall be the same as those set forth in Section 5 of the Registration Rights
Agreement.  Other than in the case of the Company’s willful breaches of its
covenants in this Agreement or the Company’s fraud, in no event will the
Company’s aggregate indemnity obligations to the Investor Parties pursuant to
this Agreement exceed $750,000 plus the reasonable legal expenses incurred by
one counsel to the Investors in connection with enforcing Investor’s indemnity
rights against the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
4.2           Registration Rights.  The Company and the Investors, concurrently
with the execution of this Agreement, shall enter into the Registration Rights
Agreement in the form attached hereto as Exhibit A.
 
4.3           Furnishing of Information.  The Company shall use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act.  Without limiting the generality of the
foregoing, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company pursuant to the Exchange Act.  As long as any Investor or
any of their affiliates own any Securities, if the Company is not required to
file reports pursuant to the Exchange Act, it will prepare and furnish to the
Investors or such affiliates and make publicly available in accordance with Rule
144(c) such information as is required for the Investors or such affiliates to
sell the Securities under Rule 144.  The Company further covenants that it will
take such further action as any holder of Securities may reasonably request, all
to the extent required from time to time to enable such person to sell the
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.  The Company shall use its commercially
reasonable efforts to cause the Common Stock to continue to be listed and quoted
on the OTC Bulletin Board or another national securities exchange.
 
4.4           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Investors, or that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any trading
market in a manner that would require stockholder approval of the sale of the
Securities to the Investors.
 
4.5           Subsequent Registrations.  Other than pursuant to the Registration
Statement (as defined in the Registration Rights Agreement), prior to the
Effective Date, the Company may not file any registration statement (other than
on Form S-8) with the Commission with respect to any securities of the
Company.  The Investors agree that the Common Stock set forth on Schedule 2.15
may be included on the registration statement filed by the Company registering
the resale of the Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
4.6           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities will result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial.
 
4.7           Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other affiliate of
such Investor or any investor, stockholder or holder of shares of beneficial
interest of such Investor shall be personally liable for any liabilities of such
Investor.
 
4.8           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties hereto.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
4.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof, except
to the extent the laws of the State of Nevada are mandatorily applicable. Each
party agrees that all proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, employees or agents) will
be commenced in the New York Courts (as defined in the Registration Rights
Agreement). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any proceeding, any claim that it is not personally subject to the jurisdiction
of any New York Court, or that such proceeding has been commenced in an improper
or inconvenient forum. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such proceeding
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a proceeding to enforce any
provisions of this Agreement, then the prevailing party in such proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
proceeding.
 
 
10

--------------------------------------------------------------------------------

 
 
4.10           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
4.11           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
4.12           Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon delivery, when delivered
personally or by overnight courier or sent by fax (upon customary confirmation
of receipt), or 48 hours after being deposited in the U.S. mail, as certified or
registered mail, with postage prepaid, addressed to the party to be notified at
such party’s address as set forth on the signature page hereto, or as
subsequently modified by written notice, and if to the Company, with a copy to
Westerman Ball Ederer Miller and Sharfstein, LLP, 1201 RXR Plaza, Uniondale, NY
11556 Attn: Alan Ederer, Esq., and if to an Investor, with a copy to Sidley
Austin LLP, 787 Seventh Avenue, New York, New York 10019, Attention: Gabriel
Saltarelli, Facsimile Number: (212) 839-5599.
 
4.13           Securities Laws Disclosure; Press Release.  The Company will file
a Current Report on Form 8-K, disclosing the material terms of this Agreement,
the Registration Rights Agreement and the transactions contemplated thereby by
5:30 New York City time on the fourth business day after the date hereof.  The
Company may issue a press release regarding the transactions contemplated hereby
using Investors’ names, provided, that any such press release is subject to
Investors’ prior review and approval.
 
4.14           Use of Proceeds.  The Company will use the net proceeds received
by it hereunder for working capital and general corporate purposes.
 
4.15           Entire Agreement; Amendments; Waivers.  This Agreement
constitutes the entire agreement among the parties hereto pertaining to the
subject matter hereof, and any and all other prior or contemporaneous written or
oral agreements relating to the subject matter hereof existing between the
parties hereto are expressly canceled.  This Agreement may not be amended,
modified or waived except by an instrument in writing signed by each of the
parties hereto.
 
4.16           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents, except as
otherwise provided in the Registration Rights Agreement and Section 1.2 of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities.
 
4.17           Severability.  If any provision of this Agreement is construed to
be invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
 
[SIGNATURE PAGES FOLLOW]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.
 

 
THE COMPANY:
          ROOMLINX, INC.          
 
By:
/s/ Mike Wasik       
Name: Mike Wasik
     
Title: Chief Executive Officer
            Address:     2150 W. 6th Ave., Unit N     Broomfield, CO 80020  

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 

  THE INVESTORS:           VERITION MULTI-STRATEGY MASTER FUND LTD.            
By: 
Verition Fund Management LLC,  
      its investment manager          
 
By:
/s/ Josh Golstein      
Name: Josh Goldstein
     
Title: COO
           
Address:
          C/O Verition Fund Management LLC     1 American Lane     Greenwich, CT
06831           Number of Shares of Common Stock Purchased: 87,500          
Total Purchase Price: $350,000  

 

  WILMOT ADVISORS LLC             By:  Verition Fund Management LLC,        its
investment manager          
 
By:
/s/ Josh Golstein      
Name: Josh Goldstein
     
Title: COO
           
Address:
          C/O Verition Fund Management LLC     1 American Lane    
Greenwich, CT 06831
          Number of Shares of Common Stock Purchased: 67,500           Total
Purchase Price: $270,000  

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THE INVESTORS (continued):
          ARCEUS PARTNERSHIP          
 
By:
/s/ Manousos Vourkoutiotis      
Name: Manousos Vourkoutiotis
     
Title: Partner
            Address:           C/O Verition Fund Management LLC     1 American
Lane     Greenwich, CT 06831           Number of Shares of Common Stock
Purchased: 27,500           Total Purchase Price: $110,000           TED HAGAN  
        /s/ Ted Hagan     Ted Hagan           Address:           C/O Verition
Fund Management LLC     1 American Lane     Greenwich, CT 06831           Number
of Shares of Common Stock Purchased: 2,500           Total Purchase Price:
$10,000  

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
THE INVESTORS (continued):
          JOSH GOLDSTEIN           /s/ Josh Goldstein      Josh Goldstein      
    Address:           C/O Verition Fund Management LLC     1 American Lane    
Greenwich, CT 06831
          Number of Shares of Common Stock Purchased: 2,500           Total
Purchase Price: $10,000  

 
[Signature Page to RoomLinX Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Registration Rights Agreement
 